DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Berg 20130334712 (Meyer) in view of Kubota et al. 20020050776.

    PNG
    media_image1.png
    244
    524
    media_image1.png
    Greyscale


Regarding claim 21, fig. 2G of Meyer discloses a semiconductor device, comprising 
a chip carrier (216/214/204) comprising a substantially planar mounting surface (top surface of 216);
an electronic device 218 that comprises an upper main surface (top surface) with a conductive pad 222 and a rear surface opposite the upper main surface; 
a connection body (combination of elements above 214/216 minus 218) that comprises a base structure 224 and an electrically conductive wiring structure (fan-in/fan-out), wherein the connection body is mounted on the chip carrier with the base structure facing and adhered to the mounting surface, 
wherein an enclosed cavity 208 (fig. 2C – par [0053] one or more cavities 208) is disposed between the connection body and the chip carrier, 
wherein the electronic chip 218 is disposed within the enclosed cavity, 
wherein the electrically conductive wiring structure is connected to the conductive pad of the electronic chip, 
wherein the electronic chip is mounted on the chip carrier such that the rear surface is flush against the mounting surface (top surface of 216). 

However, par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method. 
Note SOG (spin on glass) and polyimide-base resins such as taught by Meyer are interchangeable material which uses spin coating method.
In view of such teaching, it would have been obvious to form a device of Meyer comprising a glass base structure such as taught Kubota as polyimide SOG are interchangeable passivation material which uses spin coating methodology.

Regarding claim 31, fig. 2G of Meyer discloses a semiconductor device, 
comprising a chip carrier (216/214/204) comprising a substantially planar mounting surface (top surface of 216); 
an electronic device 218 that comprises an upper main surface with a conductive pad 222; 
a connection body (combination of elements above 214/216 minus 218) that comprises a base structure 224 and an electrically conductive wiring structure (fan-out/fan-in), 
wherein the connection body is mounted on the chip carrier with the base structure facing and adhered to the mounting surface, 
wherein an enclosed cavity 208 (fig. 2C – par [0053] one or more cavities 208) is disposed between the connection body and the chip carrier, 
wherein the electronic chip is disposed within the enclosed cavity, 

Meyer does not disclose that the base structure 224 is a glass base structure, but par [0065] of Meyer discloses that passivation material 224 may include at least one material from the following group of materials, the group consisting of: polyimide, epoxy, polymers. Passivation material 224 may be deposited by imide-processing techniques, e.g. spin coat, e.g. foil lamination, e.g. spray coating. Imide, e.g. polyimide.
However, par [0062] of Kubota discloses that SOG (spin on glass) and polyimide-base resins can be easily applied by a spin coating method. 
Note SOG (spin on glass) and polyimide-base resins such as taught by Meyer are interchangeable material which uses spin coating method.
In view of such teaching, it would have been obvious to form a device of Meyer comprising a glass base structure such as taught Kubota as polyimide SOG are interchangeable passivation material which uses spin coating methodology.

Regarding claim 22, fig. 2G of Meyer discloses wherein the wiring structure fan-out/fan-in) comprises a conductive track that is electrically connected to the conductive pad 222, and wherein the conductive track laterally extends across an outer edge side of the electronic device (see fig. 2G). 

Regarding claim 23, fig. 2G of Meyer discloses further comprising an electrically conductive lead 246 that is spaced apart from the chip carrier, wherein the conductive track laterally extends across a gap between the lead and the chip carrier, and wherein the conductive track electrically connects the lead 246 to the conductive pad 222. 



Regarding claim 25, the resulting structure would have been one wherein the glass base structure comprises an outer surface (top of 224) that is opposite from the mounting surface, and wherein the outer surface of the glass base structure forms a complete outer side of the semiconductor device. 

Regarding claim 26, fig. 2G of Meyer discloses wherein the wiring structure is completely covered by the base structure and therefore, the resulting structure would have been one wherein the wiring structure is completely covered by the glass base structure. 

Regarding claim 27, Meyer and Kubota disclose claim 21, but do not disclose wherein a ratio between a lateral width and a thickness of the wiring structure is at least 5. 
However, although Meyer and Kubota is silent about the claimed ratio, it should be noted that a range of the ratio inherently exist. Therefore, the prior art of Meyer and Kubota provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to optimize resistance of the device and dimension of wiring structure affect its resistance.
 Therefore, while the structure of Meyer and Kubota do not quantitatively state a ratio, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a device of Meyer and Kubota disclose wherein a ratio between a lateral 

Regarding claims 29 and 36, the resulting structure would have been one wherein the glass base structure comprises a recess (region occupied by 206) that extends from a planar outer surface (extends form top and bottom planar surface of 224), wherein the planar outer surface of the glass base structure faces and is adhered to the mounting surface of the chip carrier (see bottom planar 224 faces 214), and wherein the enclosed cavity is bounded by the recess (see region occupied by 218 where 208 was and bounded by regions occupied by 206 on left and right) in the glass base structure and the mounting surface of the chip carrier. 

Regarding claims 30 and 37, fig. 2G of Meyer discloses wherein the electronic device is spaced apart from the glass base structure (bottom of 218 is spaced apart from top of 224). 

Regarding claim 32, fig. 2G of Meyer discloses wherein the complete wiring structure is disposed above the upper main surface of the electronic chip 218. 

Regarding claim 33, fig. 2G of Meyer discloses wherein the conductive track (fan-in/fan-out) directly contacts the glass base structure 224. 

Regarding claim 34, fig. 2G of Meyer discloses wherein the chip carrier comprises a mounting section 216 and a plurality of lead sections (region under 242(238) and region under left 246) that are spaced apart from the mounting section, and wherein the electronic chip is mounted on the mounting section. 

Regarding claim 35, fig. 2G and par [0027] – (Carrier 204 may include an electrically conductive sheet. Carrier 204 may include an electrically conductive foil. Carrier 204 may include an electrically conductive plate. Carrier 204 may include a metal) of Meyer discloses wherein the mounting section and the lead sections are monolithic portions of an electrically conductive lead frame. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Kubota in view of HSIEH et al. 20160126228 (HSIEH).
 Regarding claim 28, Meyer and Kubota disclose claim 21, but do not disclose wherein the electronic device is a semiconductor chip that comprises at least one at least one integrated power transistor. 
However, par [0010] of HSIEH discloses a package structure which includes power transistors in order to provide transistor for high power performance.
In view of such teaching, it would have been obvious to form a device of Meyer and Kubota comprising wherein the electronic device is a semiconductor chip that comprises at least one at least one integrated power transistor such as taught by HSIEH in order to form a high power performance device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829